PER CURIAM.
Samuel Hunter, a prisoner, filed a petition for writ of mandamus in the circuit court alleging that the Florida Parole Commission improperly suspended his presumptive parole release date. At the Commission’s urging, the circuit court dismissed the petition on the belief that it was without jurisdiction to review a prisoner’s parole status. The jurisdictional argument urged by FPC has been rejected, and this court has held that it is within the jurisdiction of the circuit court to consider mandamus challenges to presumptive parole release dates. Florida Parole Commission v. Padovano, 554 So.2d 1200 (Fla. 1st DCA), rev. denied, 564 So.2d 488 (Fla.1990). Consequently, we reverse the circuit court’s dismissal and- remand for consideration of the merits.
WIGGINTON, MINER and WOLF, JJ„ concur.